            Case 7:20-cv-09430-VB Document 20 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
SAIM SARWAR.,                                                 :
                                                              :
                           Plaintiff,                         :   ORDER OF DISMISSAL
v.                                                            :
                                                              :   20 CV 9430 (VB)
SAI RAM GROUP LLC,                                            :
                           Defendant.                         :
--------------------------------------------------------------x

     On November 12, 2020, plaintiff commenced the instant action against defendant Sai
Ram Group LLC.

       On December 8, 2020, plaintiff docketed a proof of service indicating service on
defendant on November 23, 2020. (Doc. #7). Accordingly, defendant had until December 14,
2020, to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)(i).

        As of December 21, 2020, defendant had not answered, moved, or otherwise responded
to the complaint. Thus, that same day, the Court ordered plaintiff to seek a certificate of default
as to defendant by December 28, 2020, and thereafter to move, by order to show cause and in
accordance with the Court’s Individual Practices, for default judgment against defendant by
January 11, 2021. The Court warned in bold and underlined typeface that if plaintiff failed to
satisfy either deadline, the Court may dismiss the case without prejudice for failure to prosecute
or failure to comply with court orders. Fed. R. Civ. P. 41(b). (Doc. #8).

        As of January 13, 2021, plaintiff had neither obtained a certificate of default nor moved,
by order to show cause and in accordance with the Court’s Individual Practices, for default
judgment against defendant. Accordingly, the Court extended to January 20, 2021, plaintiff’s
time to seek a certificate of default, and extended to February 3, 2021, plaintiff’s time to move,
by order to show cause and in accordance with the Court’s Individual Practices, for default
judgment against defendant. The Court warned in bolded language that if plaintiff failed to
comply with either deadline, the Court WILL dismiss this case without prejudice for failure to
prosecute or failure to comply with court orders. Fed. R. Civ. P. 41(b). (Doc. #15).

       To date, plaintiff has neither obtained a certificate of default nor moved, by order to show
cause and in accordance with the Court’s Individual Practices, for default judgment against
defendants.




                                                         1
         Case 7:20-cv-09430-VB Document 20 Filed 02/05/21 Page 2 of 2




      Accordingly, this case is dismissed without prejudice pursuant to Fed. R. Civ. P. 41(b).

      The Clerk is instructed to close this case.

Dated: February 5, 2021
       White Plains, NY
                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                2
